The opinion of the court was-delivered by
Dixon, J.
The learned judge of the Circuit Court found as a fact that the broker who procured for the plaintiffs the policy in suit had the authority of the plaintiffs to do so. lie deduced this fact from testimony showing that the broker had been emplcwed by the plaintiffs to procure insurance for them and to maintain the insurance up to a certain sum in good companies selected by him; that in the course of such employment he had for several years received from insurance companies notice of cancellation of policies held by the plaintiffs, and had thereupon replaced the insurance in other companies, and that this practice was known to the plaintiffs and was not objected to by them.
The legal propriety.of this deduction is sufficiently vindicated by the opinion above set forth; and the authority of the broker being thus established, no further question calling for consideration on writ of error remains.
The judgment is affirmed.